Title: [Wednesday June 5th. 1776.]
From: Adams, John
To: 


      Wednesday June 5th. 1776. Congress took into Consideration the report of the Committee of the whole; whereupon resolved, That a Committee of five be appointed to consider what is proper to be done with Persons giving Intelligence to the Ennemy or supplying them with provisions.
      The Members chosen Mr. J. Adams, Mr. Jefferson, Mr. Rutledge, Mr. Wilson and Mr. R. Livingston.
      Resolved that Robert Hanson Harrison Esq. have the Rank of Lieutenant Colonel in the Continental Army. The Generals Secretary as I suppose. Joseph Reed Esqr. was elected Adjutant General.
     